TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00864-CV



                                       J. J. B., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 16-0130-CPS395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant J. J. B. filed his notice of appeal on December 21, 2017. The appellate

record was complete January 10, 2018, making appellant=s brief due January 30, 2018.           On

January 31, 2018, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than February 9, 2018. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.
              It is ordered on February 1, 2018.



Before Chief Justice Rose, Justices Goodwin and Field




                                               2